                 Case 2:21-cv-02168-PSG-AGR Document 1-5 Filed 03/10/21 Page 1 of 1 Page ID #:43
ctronlcally                      r Court of California, County of Los Angeles on 12/04120ARMajeri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hemandez,Deputy Clerk

                                                                                                                                                                   SUM-100
                                                         SUMMONS                                                                          Fon coueruseonv
                                                                                                                                     (SOLOPARA USD DMA CORM
                                                  (CITACION JUDICIAL)
       NOTICE TO DEFENDANT: WALMART,INC.,a Delaware corporation; DEAN
       (AVIS° AL DEMANDADO):DOE,an individual; and DOES 1 TO 50,inclusive.




       YOU ARE BEING SUED BY PLAINTIFF:MONICA JUAREZ CERON,an
       (1.0 ESTA DEMANDANDO EL,DEMANDANTE):individual.




              NOTICE!You have been sued.The court may decide against you without your being heard unless you respond within 30 days. Read the Information
              below.
                  You have 30 CALENDAR DAYS after this summons and legal papers are crewed on you to ills a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you.Your written response must be in proper legal form If you want the court to hear your
              case.There may be a court fonn that you can use for your response.You can ffnd these court fonns and mom information at the California Courts
              Online Self-Help Center(v.ww.courtinfo.ce.goviselihelp), your county law library,orthe courthouse nearest you.If you cannot pay the Sing fee, ask
              the court clerk for a fee waiver form. If you do not Me your response on time, you may lose the case by default,and your wages, money,and property
               may be taken without further warning from the court.
                   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may wantto call an attorney
               referral service. If you cannot afford an attorney,you may be eligible for free legal servicesfrom a nonprofit legal services program.You can locate
              these nonprofit groups at the California Legal Services Web site(www.lawhelpealifomie.org),the California Courts Online Self-tletp Center
              (www.courtinfo.cagovlsellhelp), or by contacting your local court or county bar association. NOTE:The court hose statutory Can for waived fees and
               coats on any settlement or arbitration award of$10,000 or more In a civil case.The court's lien must be paid before the court WU dismissthe case.
              IAVISotLo hen demendado. Sine responde denim de 30 dies,le code puede deddir en su confre sin escuchersu versidn. Lea to Informacton
              contfnuaden.
                  Ilene 30DIASDE CALENDARIO despues de qua le entreguen este deaden y pupateslegates pare presenter une respueste poreserito on este
               code y haver qua se entregue una sepia al demandente. Una carte o una llamado telefenice no le protegen.Su respuesta per esaito Gene qua ester
               on formate legal comets sl doses quo',meson so case en Is code.Esposible qua hays un formula*,qua usted puede user pare su respuesta.
              Puede eneontrar estosformuledos de is code mdsInformed& one!Centro de Ayuda de las Castes de California (Www.sucorte.ca.gov), en le
               bibliotece de byes de su condado o en la code qua le quede mds came. SI no puede pagerle cuote de presentaddn, pide al seaeterlo dole code
               qua le de un formulario de °sondem de page de motes. SI no present& su respired° a hempo,puede perderel case porinctimplimiento yla code to
               padre guitar SU straido, cffnero y blames sin mas advertencla.
                  Hey afros requisites togales. Es tecomendebte qua llama sun abogado hunedatemente.Sine conoce a un abogado, puede Garners un servIdo de
               furnish:in a abogados.Sine puede pagers un abogado, es posible quo curnpie con los requisites pare obtenerseMcloslegates graft:hos de un •
               programs de servidos legates sin lines de lucre. Puede ancontrar estos gropessin fines deIwo en el sillo web de California LegalServkes
              (Www.lawhetpcalifornia.org), en el Centro de Ayuda de las Castes de California,(awAv.sucorte.ca.gov)o ponlendose on contacto coals cede eel.
               colagio de abogadeslocales. AWSO:Parley,le carte hone derecho a radamarlescuotas ylos costes mentos porirnponer un gravamen sabre
                cualquierrecuperadan de 810.0006 mds de valorredbide medlante un °outdo o una concede:1 de arbitiaje en un case de derecho chtl:Ilene quo
                pagers,gravamen dale code antes de qua Is code puede desechare/case.
           The name and address of the court Is:                                                       CASE SUMMER
                                                                                                       OhimefodelOnot
           (El norribre y direcan dole code es):
           Superior Court ofCalifornia, County of Los Angeles                                                     9ST CV 43563
           312 North Spring Street
           Los Angeles, California 90012
           The name,address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:Daniel Azizi,Esq.
           (El nombre,Is dIracch5n ye!namero de telefono del abogado del demendente, o del demandente quo no*no abogado, es):
           DOWNTOWN LA LAW GROUP
           601 N. Vermont Ave.,Los Angeles,CA 90004                                                                        (213)389-3765
            DATE:                                                             Clerk, by Sherri R. Carter Executive Officer! Clerk of Court' Deputy
           (Fechi)1 210412019                                                                                   nores-Hernandpz (AdJunto)
                                                                             (Secrefetio) I-loather
           (For proofofservice ofthis summons, use Proof of Service of Summons(form P05-010).)
           (Para mobs de entrege de esti citatiOn use elfoimulatfo Proof of Service of Summons,(P05-010)).
                                           NOTICE TO THE PERSON SERVED:You are served
                                          1. C]as an Individual defendant
                                          2. CD as the person sued under the fictitious name of(specif)):

                                                                                                                                         coda(          (-61PQYA.
                                                       3.         on behalf of(specify).           S     o(‘711t- a
                                                            under 12:1 CCP 416.10(corporation)               =1 CCP 416.60(minor)
                                                                  =I CCP 416.20(defunctcorporation)          71 CCP 416.70(conservatee)
                                                                  E:] CCP 416.40(association or partnership)    CCP 416.80(authorized person)
                                                               CD other(specIM:
                                                       4. 1=1 by personal delivery on (date):
                                                                                                                                                                         Rafts loll
               Form Mcgted far Mandatory Use
                 AntletelCosutall et Califon:la                                          SUMMONS                                                  Coda d Clv6Ptocedure§141220,465
                                                                                                                                                                 wow.courflitaaigav
       A        SUM•100 (Rev.July1, 20061                                                                                                                       XawCix&Form MAW.
